                                          Case 4:19-cv-01519-HSG Document 90 Filed 03/17/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY MOORE,                                        Case No. 19-cv-01519-HSG
                                   8                    Plaintiff,                          ORDER DENYING ADMINISTRATIVE
                                                                                            MOTION TO SEAL
                                   9             v.
                                                                                            Re: Dkt. No. 73
                                  10     ADDUS HEALTHCARE, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff’s administrative motion to file documents under seal.

                                  14   Dkt. No. 73 (“Mot.”). For the reasons set forth below, the Court DENIES Plaintiff’s

                                  15   administrative motion.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                          Case 4:19-cv-01519-HSG Document 90 Filed 03/17/21 Page 2 of 3




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   7   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   8   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   9   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  10   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  11   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  14          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  15   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  16   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  17   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  18   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  19   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  20   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  21   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  22    II.   DISCUSSION
                                  23          Plaintiff filed an administrative motion to file under seal various exhibits to the Declaration

                                  24   of Tatiana G. Avakian in Support of Plaintiff’s Motion for Class Certification, as well as portions

                                  25   of her briefing that reference these exhibits. See generally Mot. (seeking to seal the entirety of

                                  26   Exs. 3–7 and 9–11, including Defendants’ various employee handbooks, policies, and forms).

                                  27   Because the motion for class certification is more than tangentially related to the underlying

                                  28   action, the Court applies the “compelling reasons” standard in evaluating the motions to seal. The
                                                                                          2
                                           Case 4:19-cv-01519-HSG Document 90 Filed 03/17/21 Page 3 of 3




                                   1   main proffered justification for sealing is that the information was designated as “Confidential” by

                                   2   Defendant.1 Id. But a designation of confidentiality is not sufficient to establish that a document

                                   3   is sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is merely the parties’ initial designation

                                   4   of confidentiality to establish coverage under the stipulated protective order. See Verinata Health,

                                   5   Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5 (N.D. Cal. Aug.

                                   6   31, 2015) (“But good cause ‘cannot be established simply by showing that the document is subject

                                   7   to a protective order or by stating in general terms that the material is considered to be

                                   8   confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147, 2011 WL 482767, at *1 (N.D.

                                   9   Cal. Feb. 7, 2011)). Thus, Plaintiff’s motion does not comply with Civil Local Rule 79-

                                  10   5(d)(1)(A). In addition, as the designating party for the materials, Defendants did not comply with

                                  11   Civil Local Rule 79-5(e)(1), because it did not file a declaration within four days of Plaintiff’s

                                  12   motion. See Civ. L.R. 79-5(e)(1).
Northern District of California
 United States District Court




                                  13          Accordingly, the Court DENIES Plaintiff’s administrative motion to seal.

                                  14   III.   CONCLUSION
                                  15          The Court DENIES Plaintiff’s administrative motion to file under seal, and DIRECTS

                                  16   Plaintiff to file public versions of all documents for which the proposed sealing has been denied

                                  17   within seven days of this order.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: 3/17/2021

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24
                                       1
                                         Plaintiff elsewhere explains that she seeks to seal the exhibits in their entirety because “they
                                       involve internal company records and/or proprietary company information.” Mot. at 2. Though
                                  25   Plaintiff makes conclusory references to potentially “proprietary” information, her stated
                                       justifications rely on the fact that the materials were designated as “Confidential” and “reference
                                  26   information specific to Defendants’ internal company records.” See id. at 3–4. Having reviewed
                                       the exhibits, the Court notes that much of the material details basic business practice information.
                                  27   Accordingly, to the extent that Plaintiff did intend to seal materials on the basis that they contain
                                       proprietary business information, the Court finds that the request to seal these exhibits in their
                                  28   entirety does not comply with Civil Local Rule 79-5(b), which requires that the “request must be
                                       narrowly tailored to seek sealing only of sealable material.”
                                                                                           3
